Notice of Allowance
Drawings
	The drawing objections made in the Non-Final Rejection on 03/29/2022 are withdrawn in light of the proposed set of corrected black and white Figures.

Claim Objections
	The claim objections made in the Non-Final Rejection on 03/29/2022 are withdrawn in light of the amendments to the claims filed on 07/01/2022.

Claim Rejections - 35 USC § 112
	The claim objections made in the Non-Final Rejection on 03/29/2022 are withdrawn in light of the amendments to the claims filed on 07/01/2022.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine S. Collins on 08/17/2022.
The application has been amended as follows: 
	1. (currently amended) A support apparatus for a person, said support apparatus comprising: a main cushion, said main cushion having a bottom surface, an upper surface for facing a person supported on said main cushion for forming a upper support surface, a width, and a length, said main cushion having a perimeter, longitudinal sides, and lateral sides, said longitudinal and lateral sides extending around said perimeter; and at least one sleeve, said sleeve located along one side of said sides, said sleeve being reconfigurable between a stowed state wherein said sleeve is directly folded against said one side of said main cushion and a deployed state wherein said sleeve extends from said stowed state to form a cavity there between and form an extension of said upper surface of said main cushion to thereby increase the width or the length of said upper support surface, and a cushion insert having an upper support surface, wherein said sleeve is configured to open to receive said cushion insert and to close to contain said cushion insert in said cavity and aligns said upper support surface of said cushion insert with said upper support surface of said main cushion.

	3. (currently amended) The support apparatus according to claim 1, wherein said sleeve is retained in said stowed state by a releasable fastener, comprising a zipper, hook and loop fasteners, or snaps.  

	5. (currently amended) The support apparatus according to claim 1, wherein said cavity is sized to receive the 

	6. (canceled)

	7. (currently amended) The support apparatus according to claim 1

	11. (currently amended) The support apparatus according to claim 1, 

	20. (canceled) 

Reasons for Allowance
	Claims 1-3, 5 and 7-19 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to independent Claim 1, the prior art of Steensen (US 5421044 A) teaches: an air bed comprising and enclosure formed from panels. Wherein, a plurality of inflatable tubes and bolster tubes are inserted within the enclosure to provide air through a hose receiving various pressures. However, the prior art of Steensen does not teach, disclose or render obvious either alone or in combination that the cushion insert is capable of being opened to receive a cushion insert and to be closed to contain the cushion insert within a cavity and the cushion insert being aligned with the upper surface of the main cushion. Rather, Steensen is incapable of opening or closing as required by the instant invention.
	Additionally, the prior art of Guthrie (US 20140026325) made of record and not relied upon is considered pertinent to applicant's disclosure. Guthrie discloses an adjustable-width mattress with a support surface that is capable of changing its length and width dimension with the expansion portions on either lateral side of the mattress. Similar to the art of Steensen, Guthrie is also incapable of opening and closing the sleeve although being aligned to the top surface of the main cushion.
	Therefore, with the prior art of Steensen and Guthrie failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/17/2022